 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 659 
In the House of Representatives, U. S.,

October 13, 2009
 
RESOLUTION 
Congratulating Kappa Alpha Psi Fraternity, Inc., on 98 years of serving local communities and enriching the lives of collegiate men throughout the Nation. 
 
 
Whereas Kappa Alpha Psi Fraternity, Inc., was founded on January 5, 1911, on the campus of Indiana University in Bloomington, Indiana, by Elder Watson Diggs, John Milton Lee, Byron K. Armstrong, Guy Levis Grant, Ezra D. Alexander, Henry T. Asher, Marcus P. Blakemore, Paul W. Caine, Edward G. Irvin, and George W. Edmonds;  
Whereas the founders of Kappa Alpha Psi were young men who possessed the imagination, ambition, courage, and determination to defy custom in pursuit of college educations and careers during an oppressive time in American history for African-Americans;  
Whereas Kappa Alpha Psi stressed the importance of achievement in seeking to set the sights of African-American youth on accomplishments greater than those they otherwise would have imagined or realized;  
Whereas, since its founding, Kappa Alpha Psi has matured to an organization of over 150,000 college-trained men;  
Whereas Kappa Alpha Psi’s undergraduate chapters are located on more than 360 college and university campuses and its alumni chapters are located in 347 cities in the United States and 5 foreign countries;  
Whereas Kappa Alpha Psi has a partnership with Habitat for Humanity and builds a home for a local family in conjunction with each of its biennial conventions;  
Whereas Kappa Alpha Psi has a partnership with Memphis-based St. Jude Children’s Research Hospital and has designated the hospital as the primary benefactor of its national fundraising efforts;  
Whereas Kappa Alpha Psi sponsors Kappas on Capitol Hill, a four-day conference for its members in the Nation’s capitol designed to increase its members’ awareness of the political process through workshops, seminars, and lectures;  
Whereas Kappa Alpha Psi has emphasized financial literacy in its community-based outreach, implementing two major programs, Credit Abuse Resistance Education (CARE) and Greeks Learning to Avoid Debt (GLAD) in partnership with the National Association of Bankruptcy Trustees, the National Foundation for Credit Counseling, and the National Pan-Hellenic Council;  
Whereas Kappa Alpha Psi, through its Kappa League and National Guide Right programs, has provided thousands of at-risk youth in communities throughout the Nation with role models and mentors that encourage them to make positive contributions to, and to take leadership roles in, their communities;  
Whereas, since 1990, Kappa Alpha Psi’s Kappa Scholarship Fund has provided scholarship grants to over 10,000 high school graduates to assist in furthering their education;  
Whereas Kappa Alpha Psi’s chapters nationwide regularly participate in its Holiday Food Drive, provides food, clothing, and toys to low income citizens in many metropolitan and rural communities throughout the Nation;  
Whereas Kappa Alpha Psi’s national theme of “One Kappa, Creating Inspiration: A Call to Service” has mobilized Kappa men across the Nation who are leaders in business, education, government, the humanities, arts and entertainment, science, and medicine to become better servant leaders for their respective families and communities, the Nation, and the fraternity at large; and  
Whereas Kappa Alpha Psi Fraternity, Inc., will hold its 79th Grand Chapter Meeting in Washington, DC, August 4 through August 9, 2009: Now, therefore, be it  
 
That the House of Representatives congratulates Kappa Alpha Psi Fraternity, Inc., on 98 years of serving local communities and enriching the lives of collegiate men throughout the Nation.  
 
Lorraine C. Miller,Clerk.
